DETAILED ACTION
This office action addresses Applicant’s response filed on 24 January 2022.  Claims 1-6, 8, 12-16, and 19 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12-15 are objected to because of the following informalities:  in claim 12, “wherein the panel positioned” should be “wherein the panel is positioned”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0206401 to Simmons in view of US 2019/0141889 to Fisher, US 2013/0110329 to Kinoshita, US 2019/0229580 to Edwards, US Orton, US 2015/0176560 to Harris, US 2019/0008090 to Dretzka, US 2018/0345876 to Lawrence, and US 6,326,766 to Small.
Regarding claim 1, Simmons discloses a system comprising:
a powered drivable machine having a forward end and a rear end defining a longitudinal direction therebetween, and a first side and a second side defining a transverse direction therebetween, and a upper end and a lower end defining a vertical direction therebetween (Figs. 4-5).
an engine or motor supported by a frame (Fig. 4, engine 320), wherein the engine or motor is an internal combustion engine supported by the frame, further comprising an alternator coupled to the engine that generates electrical current (Figs. 1 and 2, alternator 110; ¶16);
a main battery coupled to the engine or motor (¶17);
an operator support coupled to the frame (Fig. 4, seat 300);
drive controls of the powered drivable machine (Fig. 4, knobs and handles);
a supplemental battery base supported by the frame and defining at least two slots, each slot sized to receive a portion of a rechargeable supplemental battery that powers a supplemental tool when removed from the supplemental battery base and connected with the supplemental tool (Fig. 4, charger 140, multiple sets of electrodes 350; ¶14, 29, 32); and

wherein the alternator sends the electrical current towards the terminal (¶16);
wherein the supplemental tool includes a battery receptacle sized to receive the rechargeable supplemental battery, wherein the supplemental tool is configured to be powered by the rechargeable supplemental battery when the supplemental tool is removed from the rack on the powered drivable machine and the rechargeable supplemental battery is connected to the battery receptacle when the powered drivable machine is not moving (¶14).
Simmons does not appear to explicitly disclose that the supplemental battery base is positioned forward of the operator support, wherein the position of the supplemental battery base being forward of the operator support enables an operator to reach both the drive controls and the rechargeable supplemental battery without dismounting from the operator support.  However, Simmons discloses that the battery base may be mounted to any type of lawn care vehicle during production or as an after-market feature (¶27), and that the base may be mounted in alternative locations, such as side console 360 (¶30).  Thus, the exact Fisher discloses a stand-on mower where the operator is behind the machine (Figs. 22, 34).  Finally, mounting the battery base forward of and within reach of the operator would be an obviously desirable convenience, and disclosed in Kinoshita (¶120).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Simmons, Fisher, and Kinoshita, because doing so would have involved merely the routine use of a known technique to improve similar devices in the same way.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1396.  Simmons is directed to a battery charger for a mower.  Simmons already contemplates that the charger can be used together with different types of lawn-care vehicles, including stand-on mowers.  Fisher discloses such a stand-on mower, which is readily applicable to Simmons as Simmons already contemplates using the disclosed charger with the stand-on mower.  Kinoshita further provides explicit disclosure that a battery charger should be located within reach of the operator, which is directly 
Simmons does not appear to explicitly disclose that the two slots of the supplemental battery base are aligned in a row parallel to the longitudinal direction.  However, as discussed above, Simmons discloses that the supplemental battery base can be mounted on any type of lawn care vehicle and in alternative locations; at least one such location implies that the two slots of the supplemental battery base are aligned in a row parallel to the longitudinal direction (Fig. 5).  Furthermore, as also discussed above, Simmons makes clear that where and how the charging base is mounted is an obvious matter of design choice.  Nevertheless, Edwards explicitly discloses that the two slots of the supplemental battery base are aligned in a row parallel to the longitudinal direction (Fig. 4).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Simmons, Fisher, Kinoshita, and Edwards, because doing so would have involved merely the routine use of a known technique to improve similar devices in the same way.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1396.  Simmons is directed to a battery charger that can be mounted in alternative locations on any type of lawn care vehicle.  Edwards discloses that a battery charger can be mounted so that the charging slots are arranged in a row parallel to the longitudinal direction of the lawn care vehicle.  The teachings of Edwards 
Furthermore, although Simmons discloses that the supplemental tool includes a battery receptacle sized to receive the rechargeable supplemental battery, wherein the supplemental tool is configured to be powered by the rechargeable supplemental battery when the supplemental tool is removed from the rack on the powered drivable machine and the rechargeable supplemental battery is connected to the battery receptacle when the powered drivable machine is not moving (¶14), if Simmons is found to be unclear regarding these limitations, Orton also discloses these limitations (Figs. 1 and 6).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Simmons, Fisher, Kinoshita, Edwards, and Orton, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of using a battery-powered trimmer with a mower-mounted battery system.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Simmons is directed to a mower that charges batteries for battery-powered tools, and Orton discloses one such tool.  The teachings of Orton are thus directly applicable to Simmons in the same way so that Simmon’s batteries would be used with Orton’s battery-powered tool.
Simmons does not appear to explicitly disclose that the alternator includes a flywheel attached to a magnetic rotor and wherein the alternator further includes a stator including coils in operative communication with the magnetic rotor attached to the flywheel and configured to direct electrical current output from the alternator, wherein the electrical current output depends on a coil configuration of the stator.  However, these limitations are well-known features of conventional alternators, as disclosed by Edwards (¶40, 42, 52) and Harris (¶3).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Simmons, Fisher, Kinoshita, Edwards, Orton, and Harris, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of incorporating typical alternator features in a lawnmower-mounted alternator.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Simmons discloses an alternator that provides power to a battery charger, but does not appear to provide details of the alternator.  Edwards and Harris provide details of conventional alternators, which are directly applicable to Simmons in the same way so that Simmons’s alternator would similarly have conventional alternator features.
Simmons does not appear to explicitly disclose a rack connected to a panel extending vertically upward from the frame, wherein the rack is configured Dretzka (Figs. 1-2; ¶27-29, 37, 39, 60) and Lawrence (Fig. 7) disclose these limitations.  Specifically, both Dretzka and Lawrence disclose tool racks connected to panels extending vertically upward from the frame, with a variety of rack positions which would be above supplemental battery base positions chosen as described above regarding Simmons, Fisher, and Kinoshita.  Dretzka similarly discloses that persons having ordinary skill in the art would understand that tool mounting locations can be chosen according to user preferences.  Furthermore, both Dretzka’s and Lawrence’s racks can orient a tool so the maximum dimension of the tool is in the moving direction of the mower (and thus also nonparallel to the vertical direction of the mower), and so that the distal head is the furthest point from the operator support.  Thus, regardless of where the battery receptacle is located on the supplemental tool, the receptacle would be closer to the operator support than 
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Simmons, Fisher, Kinoshita, Edwards, Orton, Harris, Dretzka, and Lawrence, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of allowing an operator to attach a supplemental tool to the mower.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Simmons is directed to a mower having a battery charger to charge batteries for supplemental tools.  Dretzka and Lawrence disclose that such supplemental tools can be mounted on the mower using a rack, and Orton provides an example of a supplemental tool.  The teachings of Dretzka, Lawrence, and Orton are directly applicable to Simmons in the same way, so that Simmons’s mower would similarly allow mounting of battery-powered supplemental tools.
Simmons does not appear to explicitly disclose at least two rechargeable supplemental batteries, wherein the rechargeable supplemental battery is one of the at least two rechargeable supplemental batteries, a battery charging first mode of each supplemental battery when the at least two rechargeable Small further explicitly discloses charging battery packs while other battery packs are in use (col. 1, lines 33-36).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Simmons, Fisher, Kinoshita, Edwards, Orton, Harris, Dretzka, Lawrence, and Small, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of charging one battery pack while another battery pack is in KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Simmons discloses a battery charger that can charge multiple batteries for use in powering tools.  Edwards similarly discloses a battery charger with multiple slots for charging multiple batteries, and Small provides explicit disclosure of charging some batteries while using others to power tools.  The teachings of Edwards and Small are directly applicable to Simmons’s charger, so that Simmons’s charger would similarly be used to charge batteries while other batteries are used in tools.
Regarding claim 2, Simmons discloses that the supplemental battery base is open to the environment (Fig. 4, charger 140).
Regarding claim 3, Simmons discloses that the supplemental battery base is not enclosed within a cabin (Fig. 4, charger 140).
Regarding claim 4, Simmons discloses that each slot is sized to receive a complementary extension of one rechargeable supplemental battery (Fig. 4, multiple sets of electrodes 350; ¶29, 32).  In the event that Simmons is found to be unclear regarding this limitation, Edwards also discloses the same (Fig. 1).  Motivation to combine remains consistent with claim 1.
Regarding claim 5, Simmons discloses a cover for the supplemental battery base that is moveable between an open position and a closed position adapted to protect a portion of the supplemental battery base that is open to the environment (¶22).  Kinoshita also discloses the same (Fig. 15, case 97).  It would have been obvious to persons having ordinary skill in the art before the effective 
Regarding claim 12, Simmons discloses that the panel is positioned above the frame (Figs. 4 and 5, mower body is mounted on frame).
Regarding claim 13, Simmons in view of Fisher and Kinoshita discloses that an operator is enabled to reach both the drive controls and the rechargeable supplemental battery without dismounting from an operator support (discussed above with regard to claim 1), but does not appear to explicitly disclose that the rack attached to the panel is positioned adjacent drive controls.  Dretzka discloses this limitation (Fig. 1).  Motivation to combine remains consistent with claim 1.
Regarding claim 14, Simmons does not appear to explicitly disclose that the rack is positioned at a greater vertical height than the supplemental battery pack base.  Dretzka discloses that the tool connectors can be mounted panels on the mower at various locations (¶27, 28, 60), thus the location of the connectors is an obvious matter of design choice.  In particular, Dretzka discloses mounting the connectors on a stand-on mower (¶30), such as that disclosed by Fisher; as can be seen on Fisher, potential tool mounting panels include the vertical frame housing the operator controls, which would place the connectors above a battery pack base mounted anywhere else on the mower.

Motivation to combine remains consistent with claim 1.
Regarding claim 15, Simmons does not appear to explicitly disclose that the rack includes a hook supporting the supplemental tool in a hanging manner that orients a length of the supplemental tool in the longitudinal direction of the machine.  Dretzka discloses this limitation (Fig. 4).  Motivation to combine remains consistent with claim 1.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons in view of Fisher, Kinoshita, Edwards, Orton, Harris, Dretzka, Lawrence, and Small, and further in view of US 6,346,793 to Shibata.
Regarding claim 6, Simmons does not appear to explicitly disclose that when the cover is in the open position, the rechargeable supplemental battery mateably engages the supplemental battery base, and when the supplemental battery disengages the supplemental battery base the cover is configured to move from the open position towards the closed position.  Shibata discloses this limitation (col. 7, lines 3-8).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Simmons, Fisher, Kinoshita, Edwards, Orton, Harris, KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1396.  Simmons and Shibata are both directed to battery chargers.  Shibata discloses a retracting cover to prevent damage to the terminals when no battery is inserted.  The teachings of Shibata are directly applicable to Simmons in the same way, so that Simmons’s chargers would similarly utilize covers to protect the terminals from damage.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons in view of Fisher, Kinoshita, Edwards, Orton, Harris, Dretzka, Lawrence, and Small, and further in view of US 2017/0187316 to Kobayashi.
Regarding claim 8, Simmons does not appear to explicitly disclose a transformer in electrical communication with the terminal and the alternator to transform the electrical current from a first voltage to a second voltage prior to exiting the terminal.  Edwards discloses that the charger includes elements to convert the voltage from the alternator to an appropriate voltage to deliver to the battery packs (¶29); while Edwards does not explicitly disclose that the conversion element is a transformer, persons having ordinary skill in the art would understand that transformer would be used to perform the conversion function.  Nevertheless, Kobayashi discloses a transformer for converting between one voltage and another when charging a battery (¶40, 42).
KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1396.  Simmons, Edwards, and Kobayashi are all directed to battery chargers that require conversion between different voltage levels.  Simmons discloses a charger connected to an alternator, Edwards provides explicit disclosure of charging elements that convert the energy from the alternator to different voltages to deliver to the removable batteries, and Kobayashi discloses that transformers are used to isolate and convert between different voltage levels.  The teachings of Edwards and Kobayashi are thus directly applicable to Simmons in the same way so that Simmons’s charger would similarly include a transformer for converting the energy from the alternator to a voltage suitable for the battery.

Claims 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons in view of Orton, Fisher, Edwards, Dretzka, Lawrence, and Small.
Regarding claim 16, Simmons discloses a system comprising:

a motor supported by a frame (Fig. 4; ¶16);
a main battery coupled to the motor (¶17);
ground engaging drive wheels coupled to the frame and configured to support the frame from below (Fig. 4, wheels 200);
drive controls that are open to the environment in operative communication with the ground engaging drive wheels to move the battery powered drivable machine in different directions (Fig. 4, knobs and handles; ¶24);
a supplemental battery base supported by the frame and defining two slots, each slot sized to receive a portion of a rechargeable supplemental battery that powers a supplemental tool when removed from the supplemental battery base and connected with the supplemental tool (Fig. 4, charger 140, multiple sets of electrodes 350; ¶14, 29, 32); and
a terminal disposed within each slot that draws electrical power from one of the (i) the motor and (ii) the main battery to recharge the rechargeable supplemental battery when the portion of the rechargeable supplemental battery 
wherein the moving drive direction is parallel to the longitudinal direction (Figs. 4 and 5), wherein the supplemental tool includes a battery receptacle sized to receive the rechargeable supplemental battery, wherein the supplemental tool is configured to be powered by the rechargeable supplemental battery when the supplemental tool is removed from the rack on the powered drivable machine and the rechargeable supplemental battery is connected to the battery receptacle and the powered drivable machine is not moving (¶14).
In the event that Simmons is found to be unclear regarding the supplemental tool that includes a battery receptacle sized to receive the rechargeable supplemental battery, wherein the supplemental tool is configured to be powered by the rechargeable supplemental battery when the supplemental tool is removed from the rack on the powered drivable machine and the rechargeable supplemental battery is connected to the battery receptacle and the powered drivable machine is not moving, Orton also discloses these limitations (Figs. 1 and 6). 
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Simmons and Orton, because doing so would have involved merely the routine combination of known elements according to known techniques to produce KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Simmons is directed to a mower that charges batteries for battery-powered tools, and Orton discloses one such tool.  The teachings of Orton are thus directly applicable to Simmons in the same way so that Simmon’s batteries would be used with Orton’s battery-powered tool.
Simmons does not appear to explicitly disclose that the drivable machine is battery powered.  However, this limitation is strongly implied, if not inherent, in Simmons, because Simmons discloses that the engine may be an electric motor (¶16), and persons having ordinary skill in the art would recognize that an electric motor would require a power source, which would conventionally be an onboard main battery, such as disclosed by Simmons (¶17).  Nevertheless, Fisher provides explicit disclosure of a battery-powered mower (¶74).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Simmons, Orton, and Fisher, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of an electric mower powered by a battery.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Simmons is directed to a mower having an engine, where the engine may be an electric motor.  Persons having ordinary skill in the art would recognize that the electric motor would 
Simmons does not appear to explicitly disclose that the two slots of the supplemental battery base are aligned in a row parallel to the longitudinal direction.  However, as discussed above regarding claim 1, Simmons discloses that the supplemental battery base can be mounted on any type of lawn care vehicle and in alternative locations; at least one such location implies that the two slots of the supplemental battery base are aligned in a row parallel to the longitudinal direction (Fig. 5).  Furthermore, as also discussed above, Simmons makes clear that where and how the charging base is mounted is an obvious matter of design choice.  Nevertheless, Edwards explicitly discloses that the two slots of the supplemental battery base are aligned in a row parallel to the longitudinal direction (Fig. 4).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Simmons, Orton, Fisher, and Edwards, because doing so would have involved merely the routine use of a known technique to improve similar devices in the same way.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1396.  Simmons is directed to a battery charger that can be mounted in alternative locations on any type of lawn care vehicle.  Edwards discloses that a battery charger can be mounted so that the charging slots are arranged in a row 
Simmons does not appear to explicitly disclose a rack connected to a panel that extends vertically upward from the frame and the rack sized to carry the supplemental tool that is powered by the rechargeable supplemental battery, wherein the supplemental tool may be selectively and repeatedly connected and disconnected to the rack, wherein the rack is above the supplemental battery base, and the supplemental battery base is located to one side of the panel, wherein the rack orients a maximum dimension of the supplemental tool parallel to a moving drive direction of the powered drivable machine, and wherein when the supplemental tool is connected to the rack, the rack orients the battery receptacle adjacent the drive controls during movement of the powered drivable machine and closer to an operator support than a distal head of the supplemental tool.  Dretzka (Figs. 1-2; ¶27-29, 37, 39, 60) and Lawrence (Fig. 7) disclose these limitations.  Specifically, both Dretzka and Lawrence disclose tool racks connected to panels extending vertically upward from the frame, with a variety of rack positions which would be above supplemental battery base positions chosen as described above regarding Simmons, Fisher, and Kinoshita.  Dretzka similarly discloses that persons having ordinary skill in the art would understand that tool 
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Simmons, Orton, Fisher, Edwards, Dretzka, and Lawrence, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of allowing an operator to attach a supplemental tool to the mower.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Simmons is directed to a mower having a battery charger to charge batteries for supplemental tools.  Dretzka and Lawrence disclose that such supplemental tools can be mounted on the mower using a rack, and Orton provides an example of a supplemental tool.  The teachings of Dretzka, Lawrence, and Orton are directly applicable to Simmons in the same way, so that 
Simmons does not appear to explicitly disclose at least two rechargeable supplemental batteries, a battery charging first mode of each rechargeable supplemental battery when the rechargeable supplemental battery is selectively connected with the supplemental battery base, a battery depleting second mode of each rechargeable supplemental battery when the rechargeable supplemental battery is disconnected from the supplemental battery base and connected with the supplemental tool that is removed from the rack, wherein when one rechargeable supplemental battery is in the battery depleting second mode, the other rechargeable supplemental battery is in the battery charging first mode connected to the supplemental battery base.  Edwards discloses these limitations (Figs. 1 and 3; ¶26, 27).  While Edwards does not explicitly classify battery operation/charging ‘modes’, Edwards discloses that battery packs are charged in the charger and connected to cordless power tools to provide power, and persons having ordinary skill in the art, reading Edwards, would understand that some battery packs can be charged in the charger while other battery packs are in use.  Small further explicitly discloses charging battery packs while other battery packs are in use (col. 1, lines 33-36).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Simmons discloses a battery charger that can charge multiple batteries for use in powering tools.  Edwards similarly discloses a battery charger with multiple slots for charging multiple batteries, and Small provides explicit disclosure of charging some batteries while using others to power tools.  The teachings of Edwards and Small are directly applicable to Simmons’s charger, so that Simmons’s charger would similarly be used to charge batteries while other batteries are used in tools.
Regarding claim 19, Simmons does not appear to explicitly disclose that the rack is directly vertically above the supplemental battery base.  Dretzka discloses that the tool connectors can be mounted panels on the mower at various locations (¶27, 28, 60), thus the location of the connectors is an obvious matter of design choice.  In particular, Dretzka discloses mounting the connectors on a stand-on mower (¶30), such as that disclosed by Fisher; as can be seen on Fisher, potential tool mounting panels include the vertical frame housing the operator controls, which would place the connectors above a battery pack base mounted on the body of the mower.

Motivation to combine remains consistent with claim 16.

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8, 12-16, and 19 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
22 February 2022




/ARIC LIN/            Examiner, Art Unit 2851  



/JACK CHIANG/            Supervisory Patent Examiner, Art Unit 2851